Case 1:19-cv-04357-NGG-RER Document 24 Filed 08/24/20 Page 1 of 9 PageID #: 414




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       ALAN ARKIN, on behalf of himself and all others
                                                               MEMORANDUM & ORDER
       similarly situated,
                                                               19-CV-4357 (NGG) (RER)
                                   Plaintiff(s),
                      -against-
       DOORDASH, INC.,
                                   Defendant(s).


              NICHOLAS G. GARAUFIS, United States District Judge.
              Plaintiff Alan Arkin brings this putative class action against Door-
              Dash, Inc. (“DoorDash”). (Compl. (Dkt. 1).) Plaintiff alleges that
              DoorDash misled him and other customers into believing that
              workers who delivered food ordered through the DoorDash mo-
              bile app would receive tips entered by the customers on the app.
              Instead, the tips subsidized DoorDash’s labor costs. (Id. ¶ 1.) Plain-
              tiff brings claims pursuant to New York General Business Law
              § 349 and similar consumer protection statutes of other states, as
              well as for common law fraud and unjust enrichment. (Id.) Before
              the court is Defendant’s motion to compel arbitration of Plaintiff’s
              claims and to stay this action pending the completion of arbitra-
              tion. (Def.’s Mot. to Compel Arbitration (“Mot.”) (Dkt. 19); Mem. in
              Supp. of Mot. to Compel Arbitration (“Mem.”) (Dkt. 19-1); Mem. in
              Opp. to Mot. to Compel Arbitration (“Opp.”) (Dkt. 19-5); Reply (Dkt.
              19-8).) For the reasons stated below, Defendant’s motion is
              GRANTED.

                  BACKGROUND

                  A. Facts
              Plaintiff Alan Arkin is a resident of Brooklyn, New York who made
              approximately 38 purchases through DoorDash’s food delivery
              app over a period spanning June 2015 to February 2019. (Compl.
              ¶¶ 2-3; Transaction Log (Dkt. 19-4) at ECF p. 250.) The app allows




                                                   1
Case 1:19-cv-04357-NGG-RER Document 24 Filed 08/24/20 Page 2 of 9 PageID #: 415




             the customer to submit a tip, and Plaintiff “believe[d] that the tip
             amount entered on the DoorDash app would be received as a tip
             by the DoorDash delivery workers for their service.” (Id. ¶ 1.) How-
             ever, tips entered on the app subsidized DoorDash’s labor costs
             and were not given to the delivery workers. (Id. ¶ 12.) Plaintiff as-
             serts that if he had known this, he “would not have agreed to enter
             and pay a tip” via the DoorDash app. (Id. ¶ 18.) He was made aware
             of Defendant’s policy after the New York Times published an article
             on the subject on July 21, 2019.1 (Id. ¶ 10.) Three days after the ar-
             ticle’s publication, DoorDash announced that it would end its
             “widely criticized” tipping policy. (Id. ¶ 15.) Plaintiff seeks damages
             on behalf of himself and “[a]ll consumers who used DoorDash and
             paid a tip through the DoorDash app within the statutory period.”
             (Id. ¶ 19.)

                     B. Arbitration Provisions at Issue
             Plaintiff signed up for a DoorDash account on June 30, 2015. (Decl.
             of Stanley Tang (“Tang Decl.”) (Dkt. 19-4) ¶ 5.) In order to complete
             the sign-up process, Plaintiff entered his name, email address, and
             phone number. (Id. ¶ 6.) Directly above the “Sign Up” button, there
             was a sentence stating that “[b]y signing up, you agree to our Terms
             and Conditions Agreement and consent to receive emails, calls and
             text messages.” (Id.) The phrase “Terms and Conditions Agree-
             ment” included a hyperlink, highlighted in red, to the terms and
             conditions, which Plaintiff had an opportunity to read before sign-
             ing up. (Id. ¶ 7.) Those terms and conditions contained the
             following arbitration clause:
                     The parties shall first attempt to resolve any dispute related to
                     this Agreement in an amicable manner by mediation with a
                     mutually acceptable mediator . . . . Any disputes remaining un-
                     resolved after mediation shall be settled by binding arbitration

             1 SeeAndy Newman, What Our Reporter Learned Delivering Burritos to New
             Yorkers,   N.Y.   Times   (July    21,    2019),     https://www.ny-
             times.com/2019/07/21/reader-center/insider-reporter-food-
             deliveryman.html.




                                                  2
Case 1:19-cv-04357-NGG-RER Document 24 Filed 08/24/20 Page 3 of 9 PageID #: 416




                 conducted in San Francisco, California utilizing a mutually
                 agreed arbitrator or arbitration service.
             (Original Terms and Conditions (Dkt. 19-4) at ECF p. 230.)
             DoorDash updated its terms and conditions in June 2016. (Tang
             Decl. ¶ 11.) When DoorDash customers opened the app for the first
             time after the new terms took effect, they were “shown a pop-up
             screen notifying them” of the updated terms which stated: “[w]e
             have updated our Terms and Conditions Agreement (‘Terms’). Im-
             portant changes include an updated arbitration clause that could
             affect your rights to participate in current or future class action lit-
             igation if you do not opt out of the clause as described in the
             Terms.” (Id.) The pop-up screen provided a link to the updated
             terms. In order to continue using the app, a user had to check a box
             corresponding to the statement “I agree to the updated Terms” and
             then click a button reading “Accept.” (Id. ¶ 13) The terms provided,
             with exceptions inapplicable here, that:
                 You agree that any dispute or claim relating in any way to your
                 access or use of the Website or Software, to any products or
                 services sold or distributed through the Software or the Web-
                 site (including the Services), or to any other aspect of your
                 relationship with [the] Company will be resolved by binding
                 arbitration, rather than in court.
             (2016 Terms & Conditions (“2016 T&C”) (Dkt. 19-4) at ECF p. 239-
             40.)
             The 2016 T&C also included a class action waiver stating that “[a]ll
             claims and disputes within the scope of this arbitration agreement
             must be arbitrated on an individual basis and not on a class basis.”
             (Id. at 241.) The 2016 T&C allowed users to opt out of the arbitra-
             tion agreement within 30 days of becoming subject to it. (See id.)
             The fourth paragraph of the 2016 T&C, in bolded and capitalized
             text, warned that that the agreement included an arbitration agree-
             ment and class action waiver, as well a reference to the user's right




                                                3
Case 1:19-cv-04357-NGG-RER Document 24 Filed 08/24/20 Page 4 of 9 PageID #: 417




             to opt out. (See id. at 232). Plaintiff did not opt out. (Tang Decl. ¶
             14.)2
             Finally, the 2016 T&C included a broad delegation provision that
             stated:
                  The arbitrator, and not any federal, state, or local court or
                  agency, shall have exclusive authority to resolve any dis-
                  pute relating to the interpretation, applicability,
                  enforceability or formation of this Arbitration Agree-
                  ment including, but not limited to any claim that all or
                  any part of this Arbitration Agreement is void or voida-
                  ble.
             (2016 T&C at ECF p. 240.)

                  LEGAL STANDARD
             The Federal Arbitration Act (“FAA”) provides that written agree-
             ments to arbitrate are “valid, irrevocable, and enforceable, save
             upon such grounds as exist at law or in equity for the revocation of
             any contract.” 9 U.S.C. § 2. The FAA “is a congressional declaration
             of a liberal federal policy favoring arbitration agreements, notwith-
             standing any state substantive or procedural policies to the
             contrary.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460
             U.S. 1, 24 (1983). “This policy is founded upon ‘a desire to preserve


             2 DoorDash updated its Term & Conditions again in 2018 and posted the up-

             dated terms on its website. (See Tang Decl. ¶ 15). DoorDash alleges that
             Plaintiff accepted the 2018 T&C by continuing to use the app after the update
             was posted on its website. It is not clear that Plaintiff’s mere continued use
             of the DoorDash app under these circumstances constituted an agreement
             to abide by the 2018 T&C. See Hines v. Overstock.com, Inc., 380 F. App’x 22,
             24-25 (2d Cir. 2010) (finding that a defendant’s “initial showing of the exist-
             ence of an agreement to arbitrate was deficient” where it alleged that “users
             of [its] website ‘accept[ed]’ the Terms and Conditions merely by using the
             website” and “did not allege any facts tending to show that a user would have
             had actual or constructive knowledge of the Terms and Conditions”). Be-
             cause Plaintiff accepted the 2016 T&C, which were materially identical to the
             2018 T&C, the court declines to decide whether Plaintiff also accepted the
             2018 T&C.




                                                   4
Case 1:19-cv-04357-NGG-RER Document 24 Filed 08/24/20 Page 5 of 9 PageID #: 418




             parties’ ability to agree to arbitrate, rather than litigate, their dis-
             putes.’” Starke v. SquareTrade, Inc., 913 F.3d 279, 288 (2d Cir. 2019)
             (quoting Schnabel v. Trilegiant Corp., 697 F.3d 110, 118 (2d Cir.
             2012) (alteration adopted)). Under Section 4 of the FAA, a party
             “aggrieved by the alleged failure, neglect, or refusal of another to
             arbitrate under a written agreement for arbitration” may file a mo-
             tion to compel, which a court must grant “upon being satisfied that
             the making of the agreement for arbitration or the failure to com-
             ply therewith is not in issue.” 9 U.S.C. § 4; see also AT&T Mobility
             LLC v. Concepcion, 563 U.S. 333, 354-55 (2011).
             A motion to compel arbitration requires the court to address two
             issues: (1) whether the parties have entered into a valid agreement
             to arbitrate, and (2) if so, whether the dispute at issue falls within
             the scope of the parties’ agreement to arbitrate. See In re Am. Ex-
             press Fin. Advisors Sec. Litig., 672 F.3d 113, 128 (2d Cir. 2011); see
             also Granite Rock Co. v. Int’l Brotherhood of Teamsters, 561 U.S. 287,
             299 (2010) (“[C]ourts should order arbitration of a dispute only
             where the court is satisfied that neither the formation of the par-
             ties’ arbitration agreement nor (absent a valid provision
             specifically committing such disputes to an arbitrator) its enforce-
             ability or applicability to the dispute is in issue.” (emphasis in
             original)). The first question—whether the parties have agreed to
             arbitrate —“is one only a court can answer, since in the absence of
             any arbitration agreement at all, questions of arbitrability could
             hardly have been clearly and unmistakably given over to an arbi-
             trator.”    VRG Linhas Aereas S.A. v. MatlinPatterson Global
             Opportunities Partners II L.P., 717 F.3d 322, 325 n.2 (2d Cir. 2013)
             (quotation marks omitted). In evaluating the second question—
             whether the scope of the agreement to arbitrate covers the dispute
             at issue—“courts presume that the parties intend courts, not arbi-
             trators, to decide . . . disputes about ‘arbitrability.’” BG Grp., PLC v.
             Republic of Argentina, 572 U.S. 25, 34 (2014). Thus, unless the par-
             ties have “clearly and unmistakably” delegated to an arbitrator the
             authority to resolve issues of arbitrability, Howsam v. Dean Witter
             Reynolds, 537 U.S. 79, 83 (2002), “the question of whether or not a




                                                5
Case 1:19-cv-04357-NGG-RER Document 24 Filed 08/24/20 Page 6 of 9 PageID #: 419




             dispute is arbitrable is [also] one for the court.” Citigroup Global
             Mkts. Inc. v. Abbar, 761 F.3d 268, 274 (2d Cir. 2014) (quotation
             marks and citation omitted). Where courts have the authority to
             make that determination, the federal policy in favor of arbitration
             “requires that any doubts concerning the scope of arbitrable issues
             be resolved in favor of arbitration.” Telenor Mobile Commc’ns AS v.
             Storm LLC, 584 F.3d 396, 406 (2d Cir. 2009) (quotation marks and
             citation omitted).
             In deciding a motion to compel arbitration, “the court applies a
             standard similar to that applicable for a motion for summary judg-
             ment.” Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d Cir. 2003). As
             a result, allegations related to arbitrability are evaluated to deter-
             mine “whether they raise a genuine issue of material fact that must
             be resolved by a fact-finder at trial.” Schnabel, 697 F.3d at 113. In
             addition, “the party resisting arbitration bears the burden of prov-
             ing that the claims at issue are unsuitable for arbitration.” Green
             Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 91 (2000). The court
             may consider “all relevant, admissible evidence submitted by the
             parties and contained in pleadings, depositions, answers to inter-
             rogatories, and admissions on file, together with affidavits.” Meyer
             v. Uber Techs., Inc., 868 F.3d 66, 74 (2d Cir. 2017) (quotation marks
             and citation omitted) (alteration adopted).

                  DISCUSSION
             The parties do not dispute that the FAA applies, that an agreement
             to arbitrate exists as per the 2016 T&C,3 or that the dispute at issue

             3 Defendant’s exhibit purporting to show that Plaintiff agreed to the 2016
             T&C contains a User ID that does not match the User ID affiliated with Plain-
             tiff’s account in other exhibits. (Compare 2016 T&C Confirmation (Dkt. 19-4)
             at ECF p. 248 with Sign-Up Confirmation (Dkt. 19-4) at ECF p. 223.) Notwith-
             standing that discrepancy, which casts some doubt on whether this record is
             from Plaintiff’s account or another user’s account, all available evidence sug-
             gests that Plaintiff agreed to the 2016 T&C. Defendant asserts, and Plaintiff
             does not dispute, that once users were notified of the 2016 T&C, they could
             not continue using the app without first checking the box that read “I agree




                                                   6
Case 1:19-cv-04357-NGG-RER Document 24 Filed 08/24/20 Page 7 of 9 PageID #: 420




             falls within the scope of the 2016 T&C. Plaintiff’s sole argument
             against Defendant’s motion is that the arbitration clause contained
             therein—which includes a class action waiver—is unconscionable
             due to the fees he would be required to bear in an arbitration pro-
             ceeding, and thus it should not be enforced. (See Opp. at 5-9.)
             Under the FAA, parties can agree to delegate threshold questions
             of arbitrability to an arbitrator in addition to underlying merits dis-
             putes. See Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct.
             524, 529 (2019). These agreements are to be enforced unless a
             party specifically contests such a delegation. See Rent-A-Center, W.,
             Inc. v. Jackson, 561 U.S. 63, 72 (2010).
             The Second Circuit has found even broad language regarding the
             scope of an arbitration agreement to be a clear and unmistakable
             agreement to delegate questions of enforceability to an arbitrator.
             See PaineWebber Inc. v. Bybyk, 81 F.3d 1193, 1199 (2d Cir. 1996)
             (“The words ‘any and all’ are elastic enough to encompass disputes
             over whether a claim is timely and whether a claim is within the
             scope of arbitration.”); see also NASDAQ OMX Grp., Inc. v. UBS Sec.,
             LLC, 770 F.3d 1010, 1031 (2d Cir. 2014). Additionally, courts regu-
             larly uphold specific clauses that delegate enforceability issues to
             an arbitrator if they are not contested. See, e.g., Vargas v. Bay Ter-
             race Plaza LLC, 378 F. Supp. 3d 190, 196 (E.D.N.Y. 2019) (“[T]he law
             is clear that absent a specific challenge, the delegation of the ques-
             tions of unconscionability and enforceability of an arbitration
             agreement to an arbitrator must be upheld.”); Kuehn v. Citibank,
             N.A., No. 12-CV-3287 (DLC), 2012 WL 6057941, at *3 (S.D.N.Y. Dec.
             6, 2012) (“[I]n light of a delegation agreement, a party's challenge
             to the arbitration agreement on unconscionability grounds is a dis-
             pute that must be resolved by arbitration unless the party

             to the updated Terms” and then clicking the button that read “Accept.” (Tang
             Decl. ¶ 13.) The parties agree that Plaintiff placed orders using the app sub-
             sequent to June 2016, when users were notified of the 2016 T&C, and a
             record of Plaintiff’s transaction history supports that understanding of the
             facts. (See Transaction Log at ECF p. 250.) It is therefore clear that Plaintiff
             agreed to the 2016 T&C, and Plaintiff does not argue otherwise.




                                                    7
Case 1:19-cv-04357-NGG-RER Document 24 Filed 08/24/20 Page 8 of 9 PageID #: 421




             opposing arbitration demonstrates that the delegation agreement
             itself is unenforceable.”).
             Here, the court may not reach Plaintiff’s unconscionability argu-
             ment because the parties have clearly and unmistakably agreed to
             delegate issues of enforceability of the arbitration agreement to the
             arbitrator. The 2016 T&C broadly describes the scope of the arbi-
             tration. The agreement provides that “any dispute or claim relating
             . . . to any products or services sold or distributed through the Soft-
             ware or the Website (including the Services), or to any other aspect
             of your relationship with [the] Company will be resolved by bind-
             ing arbitration, rather than in court.” (2016 T&C at ECF p. 232.)
             That language—requiring arbitration of disputes related to any as-
             pect of the relationship between the parties, which includes the
             agreement to arbitrate itself—is sufficient to delegate questions of
             arbitrability to the arbitrator. See NASDAQ OMX Grp., 770 F.3d at
             1031. Even if it were not, the 2016 T&C also includes an explicit
             delegation clause: “The arbitrator . . . shall have exclusive authority
             to resolve any dispute relating to the interpretation, applicability,
             enforceability or formation of this Arbitration Agreement.” (2016
             T&C at ECF p. 240.) Plaintiff argues only that the fees he will have
             to pay under the arbitration agreement render the entire agree-
             ment unconscionable; he makes no mention of the delegation
             clause. (Opp. at 5-9.) However, because unconscionability is a ques-
             tion of enforceability, the court may not contravene the expressed
             intent of the parties to delegate questions of enforceability to the
             arbitrator. See Vargas, 378 F. Supp. 3d at 196.
             Defendant requests that this proceeding be stayed pending the
             outcome of arbitration. The FAA provides that a court, “upon being
             satisfied that the issue involved in such suit or proceeding is refer-
             able to arbitration under such an agreement, shall on application
             of one of the parties stay the trial of the action until such arbitration
             has been had in accordance with the terms of the agreement.” 9
             U.S.C. § 3; see also Bynum v. Maplebear Inc., 160 F. Supp. 3d 527, 534
             (E.D.N.Y. 2016). Because all of Plaintiff’s claims are arbitrable, the
             court stays the entire action pending the result of arbitration.




                                                8
Case 1:19-cv-04357-NGG-RER Document 24 Filed 08/24/20 Page 9 of 9 PageID #: 422




                    CONCLUSION

                For the reasons stated above, Defendant’s (Dkt. 19) motion to com-
                pel arbitration is GRANTED and the case is STAYED pursuant to 9
                U.S.C. § 3.
       SO ORDERED.


       Dated:      Brooklyn, New York
                   August 24, 2020

                                                           _/s/ Nicholas G. Garaufis_
                                                           NICHOLAS G. GARAUFIS
                                                           United States District Judge




                                                9
